DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0026], “plunger 1044” should read “plunger 104”
In paragraph [0037], “haptic optic management system 600” should read “haptic optic management system 106” 
Appropriate correction is required.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
Claim 6, line 2 should read “...a side of the housing...” 
Claim 14, line 2 should read “...a side of the housing...” 
Claim 15, line 3 should read “...through a central slit.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the pair of slits" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the pair of slits” has been interpreted as "a pair of slits".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 8403941).
Regarding claim 1, Peterson discloses a haptic optic management system (see Fig. 1), comprising: a housing (housing formed by tray 12 and lid 14, see Fig.13A); a plate (22), wherein the plate is disposed within the housing (see Fig. 13A); and a clip (16) that engages the plate in the housing (the cartridge 22 is held in the housing by the lock 16, see col.3, lines 38-50), wherein the clip comprises a clip body (70, see Fig. 5A) and a plurality of legs (72, 88) that extend from the clip body.
Regarding claim 2, Peterson discloses the haptic optic management system of claim 1, wherein the housing comprises a through bore (38, see Fig. 3) traversing a length of the housing from a first end (28) of the housing to a second end (26) of the housing, wherein the plate is disposed in the through bore (see Fig. 10).
Regarding claim 5, Peterson discloses the haptic optic management system of claim 1, wherein an intraocular lens (20, see Fig. 9) is disposed on a lens surface of the plate (22), wherein the intraocular lens comprises an optic (body of the lens 20) and haptics (117) that extend from a periphery of the optic.
Regarding claim 6, Peterson discloses the haptic optic management system of claim 1, wherein the housing comprises openings in a side the housing (there are a plurality of the openings in the housing formed by tray 12 and lid 14, see Fig. 4), wherein the openings comprise a central slit (64) and a pair of slits (68), wherein the central slit is disposed between the pair of slits (see Fig. 4), wherein the clip (16) extends through the openings into a through bore (38) in the housing (the lock 16 extends through the openings into the through bore 38 formed in tray 12, see col. 7, lines 32-35).
Claims 10-11 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20040243141).
Regarding claim 10, Brown discloses an insertion tool (10, see Fig. 1), comprising: a drive system (injector body 14 with slots 20 and lever 19), wherein the drive system comprises a body (injector body 14); a plunger (16) disposed in the drive system (see Fig. 1); a nozzle (44); and a haptic optic management system (see Fig. 2) positioned between the nozzle and the drive system for receiving a distal tip of the plunger (see Fig. 1), wherein the haptic optic management system comprises: a housing (12); a plate (56, see Fig. 8), wherein the plate is disposed in the housing; and a clip (38) that engages the plate in the housing (lid 38 engages the plate 56 when closed), wherein the clip comprises a clip body (body of lid 38, see Fig. 5) and a plurality of legs (48, 50, 52, see Fig. 5) that extend from the clip body.
Regarding claim 11, Brown discloses the insertion tool of claim 10, wherein the haptic optic management system comprises an intraocular lens (35, see Fig. 5) disposed on a lens surface of the plate (see Fig. 8), wherein the intraocular lens comprises an optic (34) and haptics (42, 60) that extend from a periphery of the optic.
Regarding claim 12, Brown discloses the insertion tool of claim 10, wherein the plunger (16) is operable to engage an intraocular lens (35) disposable in the haptic optic management system when the drive system is actuated to dispense the intraocular lens from the nozzle (44) (see [0023]).
Regarding claim 13, Brown discloses the insertion tool of claim 10, wherein the drive system comprises one of a lever (19, see Fig. 11) and a mechanical system, (the drive system is a mechanical system of slots and spring tabs which engage with each other for actuation of the plunger, see [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 8403941) in view of Blake (US 6605093).
Regarding claims 3 and 4, Peterson discloses the haptic optic management system of claim 1, wherein the clip (16) engages the plate (22) to prevent the plate from returning to an original position (the lock 16 maintains the positioning of the cartridge 22 within the housing during shipping, see col. 3, lines 38-50). Peterson further discloses that the plate is foldable (see col. 8, lines 48-56), but fails to teach that the plate is elastic and wherein the plate comprises a material selected from the group consisting of spring steel, nitinol, polyimide, silicone, coated metals, and combinations thereof.
Blake, in the same field of art, discloses a device for inserting an intraocular lens (see Fig. 1 and col. 7, lines 52-58) having a sleeve (20, see Fig. 2) for receiving an intraocular lens (50), the sleeve is preferably made of an elastic material such as silicone to protect the implant from damage (see col. 9, lines 55-62 and col. 10, lines 6-10). Blake therefore teaches that is preferable to form elements that engage with an intraocular lens for insertion from an elastic material. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate of Peterson to be elastic and formed of silicone, as taught by Blake, since doing so would protect the lens from damage.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (8403941).
Regarding claim 7, Peterson discloses the haptic optic management system of claim 6, wherein the plurality of legs (see Fig. 5A) comprises outer support legs (72) that extend through the pair of slits (68) in the housing to hold the plate in position (see col. 7, lines 32-45 and col. 3, lines 38-50) and an inner leg (88) that extend through central slit (64) (see col. 7, lines 32-35). Peterson discloses the claimed invention except for a plurality of inner legs (specifically a second inner leg). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the clip of Peterson with a second inner leg, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20040243141) in view of Figueroa (US 20020022881).
Regarding claims 1 and 8, Brown discloses a haptic optic management system comprising: a housing (12, see Fig. 2); a plate (56, see Fig. 8), wherein the plate is disposed in the housing; and a clip (38) that engages the plate in the housing (lid 38 engages the plate 56 when closed), wherein the clip comprises a clip body (body of lid 38, see Fig. 5) and a plurality of legs (48,50 see Fig. 5) that extend from the clip body, the clip further comprises opposing gripping portions (the plurality of legs 48, 50, 52 form gripping portions which hold the lid in place or prevent the lens from moving, see [0022]). Brown fails to disclose that the clip body comprises a spring portion. However, it is noted that the clip includes a hinge portion (46, see Fig. 5) and spring-like hinges are known in the art.
Figueroa, in the same field of art, discloses a similar haptic optic management system (see Fig. 32) having a clip (162) with a spring portion (live hinge 178, see [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clip of Brown to have a spring portion as taught by Figueroa since doing so would cause the clip to be “pivotally movable to an open position to permit inspection of the lens, and to a closed position for inserting the lens into a patient's eye” (see Figueroa [0059]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20040243141) in view of Figueroa (US 20020022881), as applied to claim 8 above, and further in view of Peterson et al. (US 8403941).
Regarding claim 9, the combination of Brown and Figueroa teaches the haptic optic management system of claim 8. Brown further discloses wherein a center post (52) extends from the clip body, wherein the center post aligns the clip within the housing (see [0022]) and Fig. 5). Brown fails to teach a pair of slits in the housing.
Peterson, in the same field of art, discloses a haptic optic management system having a housing (housing formed by tray 12 and lid 14, see Fig.13A) with a pair of slits (68, see Fig. 4) and a clip (16) which extends through the slits into the housing (the legs 72 of the lock 16 extends through the opening 68, see col. 7, lines 32-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing of brown to include slits for receiving the clip as taught by Peterson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that slots of Peterson would allow the legs of the clip of Brown to extend into the housing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20040243141), as applied to claim 10 above, further in view of Peterson et al. (US 8403941).
Regarding claim 14, Brown discloses the insertion tool of claim 10, wherein the housing comprises a through bore traversing a length of the housing from a first end of the housing to a second end of the housing (there is a through bore traversing the length of the housing 12 which allows the plunger 16 to eject the lens from the device, see Fig. 5 and [0020]), wherein the plate (56) is disposed in the through bore (see Fig. 8), wherein the housing further comprises an opening in a side the housing  (opening in the top of the housing 20, see Fig. 5), wherein the clip (38) extends through the opening into the through bore (when the lid 38 is closed, it extends through the opening and into the through bore). Brown fails to teach wherein the housing comprises multiple openings, including a central slit and a pair of slits, wherein the central slit is disposed between the pair of the slits.
Peterson, in the same field of art, discloses a haptic optic management system having a housing (housing formed by tray 12 and lid 14, see Fig.13A) wherein the housing comprises openings in a side the housing (there are a plurality of the openings in the housing formed by tray 12 and lid 14, see Fig. 4), wherein the openings comprise a central slit (64) and a pair of slits (68), wherein the central slit is disposed between the pair of slits (see Fig. 4), wherein the clip (16) extends through the openings into the housing (the lock 16 extends through the openings into the housing, see col. 7, lines 32-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing of brown to include slits for receiving the clip as taught by Peterson since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that slots of Peterson would allow the legs of the clip of Brown to extend into the housing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, the combination of Brown and Peterson discloses the haptic optic management system of claim 14, wherein the plurality of legs (48, 50, 52) comprises outer support legs extending through the pair of slits that hold the plate in position and inner legs extending through central slit (the device of Brown as modified by Peterson would meet this limitation since the device of Brown has a plurality of inner legs (52 and innermost leg 50, see Fig. 5), a plurality of outer legs (48 and outermost leg 50, see Fig. 5) and the plate 56 would be held in place since it is stationary).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 8403941) in view of McNicholas (US 20030195522).
Regarding claim 16, Peterson discloses a method of delivering an intraocular lens, comprising: applying an external force upon a clip (18) to compress the clip in a housing (the push-rod 18 is pushed into and compressed in a housing formed by tray 12 and lid 14 to load a lens 20 into a cartridge 22, see col. lines 31-37 and Fig. 13B), wherein the housing contains the intraocular lens (the housing formed by tray 12 and lid 14 contains an intraocular lens 20, see Fig. 13B), wherein the intraocular lens comprises an optic (body of the intraocular lens 20, see Fig. 9) and haptics (117) that extend from a periphery of the optic; engaging the haptics with the clip as the clip is compressed to cause the haptics to fold onto the intraocular lens (when the push-rod 18 is compressed in the housing, the wings of the cartridge 22 partially fold, causing the lens to roll, see col. 8, lines 38-47); moving the clip away from the intraocular lens to release a force applied to a plate holding the intraocular lens to cause the plate and the intraocular lens to roll (the pushrod 18 is removed from the tray which releases the force applied by the pushrod to the cartridge 22, allowing the cartridge to be removed from the tray and folded to a closed position, see col. 8, line 48-58 and Fig. 16). Peterson fails to disclose actuating a drive system to dispense the intraocular lens through a nozzle and into an eye. However, it is noted that Peterson discloses that once the intraocular lens is loaded within the cartridge, the cartridge may be transferred to an insertion device for delivery of the lens into a patient’s eye (see col. 8, line 48-58). Peterson is silent about the structure of the insertion device.
McNicholas, in the same field of art, teaches an insertion device (70, see Fig. 4) having a drive system (drive system formed of bore 78, threads 86, see [0037]), where after a cartridge (10) is loaded into the insertion device (see [0035]), the drive system is actuated to dispense a lens through a nozzle (24) and into an eye (see [0037] and Fig. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Peterson to include the step of actuating a drive system to dispense the intraocular lens through a nozzle and into an eye as taught by McNicholas since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (insertion of a loaded cartridge into an insertion tool) with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art and one of ordinary skill in the art would have recognized that the insertion tool of McNicholas would allow for the ejection of the intraocular lens from the cartridge of Peterson. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the closest prior art documents of record, the combination Peterson and McNicholas, teach the method of claim 16. The combination of Peterson and McNicholas fails to teach wherein the clip comprises a plurality of legs that extend into the housing and wherein the applying the external force causes at least a portion of the legs to compress closer together.
Regarding claims 18 and 19, the prior art documents of record fail to teach the method of claim 17.
Regarding claim 20, the closes prior art documents of record, the combination Peterson and McNicholas, teach the method of claim 16, wherein actuating the drive system causes a plunger (plunger 92 of McNicholas, see Fig. 4) to displace the intraocular lens out of a nozzle (24) (see [0037] and Fig. 4-5). The combination of Peterson and McNicholas fails to teach that the drive system causes the plunger to displace the intraocular lens out of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771